DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments and arguments filed on 2/4/22. Claim 1 has been amended. Claims 12-14 are withdrawn. Claims 1-11 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi USPA_20020025413_A1 in view of Oharuda USPA_20160271988_A1.
1.	Regarding Claims 1-3 and 8-11, Ohbayashi discloses a layer comprising of PVA (Claims 1, 8, 9, and 13) whose surface have protrusions (corresponds to claimed irregularities) that exhibit a roughness that can be as low as 0.4 microns (Claim 1) and a maximum height that can be 4 to 9 microns (paragraph 0042). Ohbayashi further describes that these values are in accordance with JIS B0601 (paragraphs 0036, 0047) and moreover describes said roughness as the “arithmetic mean roughness” (paragraph 0037). Given this, it would be expected for the JIS B0601 being used by Ohbayashi to conform and overlap enough to correspond with the arithmetic mean roughness and maximum height being claimed in the instant claim in accordance with the claimed JIS B0601-2001. Furthermore, Ohbayashi discloses said layer can contain inorganic particles having a particle size of 1 micron (paragraphs 0049, 0051, 0052, 0053); thereby teaching the limitations of instant Claim 2. Ohbayashi also discloses using a concentration of said inorganic particles in an amount (Claim 10) that overlaps with instant Claim 3. Furthermore, Ohbayashi discloses said PVA can have a saponification degree of 80 to 99.5% (paragraph 0051) as being claimed in instant Claim 8. Also, Ohbayashi discloses said PVA can be unmodified (paragraph 0056) as being claimed in instant Claim 9. Additionally, Ohbayashi discloses using lubricants such as diethylene glycol (corresponds to claimed plasticizer of instant Claim 10) (paragraph 0061). It would be expected for one of ordinary skill in the art to know how much diethylene glycol to add based on the desired lubricancy as is being claimed in instant Claim 11. Applicants have not indicated how the claimed concentration results in unexpected or surprising properties. Given the similarities, it would be expected for said layer to inherently be water soluble on account of being “hydrophilic” and being made from the same claimed materials.
2.	However, Ohbayashi does disclose its film to be a packaging film.
3.	Oharuda discloses a PVA resin that can be used as a coating for inkjet recording materials, similar to Ohbayashi, as well as using it packaging applications (paragraph 0263).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA layer, of Ohbayashi, by using it packaging applications as disclosed by Oharuda. It would be expected for one of ordinary skill in the art to try using its invention in other applications disclosed by like prior art out of a desire of increasing the utility of its invention.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi USPA_20020025413_A1 in view of Oharuda USPA_20160271988_A1, as applied to Claim 2, and in view of Ieda WO_2016035671_A1 (see English equivalent: USPA_20170247154_A1).
5.	Regarding Claims 4-7, Ohbayashi in view of Oharuda does not suggest the claim modified PVA.
6.	Ieda discloses a water-soluble packaging film (Title) that can be made from modified PVA such as by sulfonic acid groups and pyrrolidone-ring modification (paragraph 0027) where the modification is to the degree ranging less than 5 mol% (paragraph 0023) and a saponification degree of 95.4% (paragraph 0093). Ieda further discloses that its film results in capable of packaging chemicals while maintaining appropriate flexibility without changes in the appearance or offensive odors over a long period of time, which takes much less time to dissolve in water, and which can achieve excellent water solubility, excellent visibility, and excellent chemical resistance (Abstract).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA resin, of Ohbayashi in view of Oharuda, by using modified PVA with pyrrolidone or sulfonate, as disclosed by Ieda. One of ordinary skill in the art would have been motivated in doing so in order to obtain appropriate flexibility without changes in the appearance or offensive odors over a long period of time, which takes much less time to dissolve in water, and which can achieve excellent water solubility, excellent visibility, and excellent chemical resistance.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
Applicants state: “However, the Ra in Ohbayashi is the “center-line mean roughness” as described in claim 1 of Ohbayashi. Ohbayashi also indicates that the surface roughness of the ink absorbing layer requires protrusions meeting the requirement that the center-line mean roughness (Ra) is 0.4 to 2.5 um and the ten-point mean roughness (Rz) is within the range of 5xRa to 20xRa when measured at a reference length of 2.5 mm and a cut-off value of 0.8 mm, as defined in JIS-B-0601, or in ISO 468-1982, ISO 3274-1975, ISO 4287/1-1984, ISO 4287/2-1984, and ISO 4288-1985. para. [0036]. The priority date of Ohbayashi is before 2001, and thus Ra in Ohbayashi would be measured by JIS B 0601-1994. In contrast, the Specification indicates that Ra in the present claims is measured in accordance with JIS B0601-2001. See Specification, para. [0060]. That is, Ra is the “surface roughness” in claim 1, which means the “arithmetic mean roughness” since Ra is measured according to JIS B 0601-2001. Because Ohbayashi does not disclose the claimed “the arithmetic mean roughness”, Ohbayashi fails to disclose the claimed requirement of “irregularities having a surface roughness (Ra) of 0.3 to 1 um.” See claim 1. Similarly, the Rz in Ohbayashi means the ten-point mean roughness, but Rz in the present claims refers to the maximum height, as defined in the amended claim 1. See claim 1. Thus, Ohbayashi also does not disclose or suggest the claimed Rz.”
The Examiner respectfully states Ohbayashi discloses a roughness that can be as low as 0.4 microns (Claim 1) and a maximum height that can be 4 to 9 microns (paragraph 0042). Ohbayashi further describes that these values are in accordance with JIS B0601 (paragraphs 0036, 0047) and moreover describes said roughness as the “arithmetic mean roughness” (paragraph 0037). Given this, it would be expected for the JIS B0601 being used by Ohbayashi to conform and overlap enough to correspond with the arithmetic mean roughness and maximum height being claimed in the instant claim in accordance with the claimed JIS B0601-2001. Applicants have not decisively shown how the JIS B0601-1994 differs with JIS B0601-2001 specifically when it comes to the roughness and maximum height. They have merely claimed that it does without providing any factual basis.
Applicants state: “Second, Applicant respectfully submits that the skilled artisan would not reasonably combine Ohbayashi and Oharuda to achieve the claimed subject matter. See Proctor & Gamble vy. TEVA Pharmaceuticals USA, Inc., 566 F.3d 994, 995 (Fed. Cir. 2009) (holding that to decide whether the claimed invention was obvious, a court must determine whether, at the time of the invention, a person having ordinary skill in the art would have had a reason to attempt to make the claimed invention and a reasonable expectation of success in doing so).”
The Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA layer, of Ohbayashi, by using it packaging applications as disclosed by Oharuda. It would be expected for one of ordinary skill in the art to try using its invention in other applications disclosed by like prior art out of a desire of increasing the utility of its invention.
Applicants state: “In Ohbayashi, if the ink absorbing layer had the “water-soluble” properties, the durability of the ink jet recording sheet should be dramatically bad since the ink absorbing layer could be easily solved with water. The skilled artisan would recognize, therefore, that the ink absorbing layer should not be “water-soluble” in Ohbayashi. Indeed, in Examples of Ohbayashi, the composition for the ink absorbing layer containing the polyvinyl alcohol further contains boric acid. See Ohbayashi, para. [0080]. Ohbayashi explains that boric acid is well-known as a hardener (or crosslinking agent) for crosslinking a polyvinyl alcohol. See id., para. [0057] and [0058]. The skilled artisan would recognize that such a crosslinked polyvinyl alcohol is not water-soluble. Therefore, the ink absorbing layer of Ohbayashi does not have water-soluble properties, contrary to the “water-soluble” packaging film of the present claims.”
The Examiner respectfully submits that this is not entirely accurate since prior art does in fact teach that PVA modified with boric acid is used in water-soluble applications. See USPA_20190111659_A1 (paragraph 0091) and Derwent Abstract of CN_107118479_A, as well as the abstracts of Applicants’ assignee, Sekisui: JP_2000026823_A, JP 10030077_A, and JP 09249864.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 28, 2022